EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed July 5, 2022 and the telephone interview on May 24, 2022, with respect to claims 1-25 have been fully considered and are persuasive.  The rejection of claims 1-25 has been withdrawn. 
Response to Amendment
The amendment submitted July 5, 2022 has been accepted and entered.  Claims 1-3, 5-9, 11-12, 14-16, 18-23, 25 are amended. No claims are cancelled.  New claim 26 is added.  Thus, claims 1-26 are examined. 
Allowable Subject Matter
Claims 1-26 are allowable over the prior art.
 	Independent claim 1 is allowable based on applicant’s remarks filed July 5, 2022 regarding a method of characterizing cells from an unknown contributor or contributors in a forensic sample, comprising obtaining a plurality of morphological and autofluorescence measurements from a
plurality of cells in the forensic sample; classifying the plurality of cells into three-or-mere-a plurality of groups using two or more binary classifications, each binary classification comprising calculating at least two coordinate values for each cell using respective first and second functions that are weighted combinations of the plurality of morphological and/or autofluorescence measurements, and sorting each cell into one of the plurality of groups based on ratios of multivariate distances between the calculated coordinate values and multivariate centroids of cell groups in a reference dataset and
outputting information for the plurality of groups based on the classifying step, as claimed, so as to enable non-destructive and rapid means of characterizing cells using morphological and autofluorescence measurements without prior art means of adding reagents and external probed to cell samples.
	Independent claim 12 is allowable based on applicant’s remarks filed July 5, 2022 regarding
a method of training a computer for analysis of forensic samples, comprising obtaining for a plurality of morphological variables a plurality of measurements from a plurality of cells having one or more known characteristics; and generating two or more functions which comprise weighted combinations of the
plurality of morphological variables such that the variation between user-defined sample groups is maximized and within group variation is minimized, the two or more functions being usable or used to classify or characterize further cells from an unknown contributor, as claimed, so as to enable non-destructive and rapid means of characterizing cells using morphological and autofluorescence measurements without prior art means of adding reagents and external probed to cell samples.
	Independent claim 16 is allowable based on applicant’s remarks filed July 5, 2022 regarding a device comprising one or more processors and a computer readable storage medium, the computer readable storage medium having instructions executable by the one or more processors for characterizing cells from an unknown contributor or contributors in a forensic sample, said instructions when executed causing the device to perform: obtaining a plurality of morphological measurements from a plurality of cells in the forensic sample; with the one or more processors, classifying the plurality of cells into a plurality of groups using two or more classifications, each classification comprising calculating at least two coordinate values for each cell using respective first and second functions that are weighted combinations of the plurality of morphological measurements, and sorting each cell into one of the plurality of groups based on ratios of multivariate distances between the calculated coordinate values and multivariate centroids of cell groups in a reference dataset; and outputting information for the plurality of groups based on the classifying step, as claimed, so as to enable non-destructive and rapid means of characterizing cells using morphological and autofluorescence measurements without prior art means of adding reagents and external probed to cell samples.
	Independent claim 26 is allowable based on applicant’s remarks filed July 5, 2022 regarding a  method of characterizing cells in a forensic sample, comprising obtaining a plurality of morphological and/or autofluorescence measurements from the cells in the forensic sample, wherein the morphological and/or autofluorescence measurements are obtainable non-destructively and without biochemical or immunological stains or probes; classifying the plurality of cells into groups by calculating values for the plurality of cells based on weighted combinations of the morphological and/or autofluorescence measurements, sorting each cell into one of a plurality of groups based on a comparison of the calculated values and values in a reference dataset; and outputting information for  the plurality of groups based on the classifying step.
	Claims 2-11, 13-15, 17-25 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mueth et al (WO 2012/178166 A1) discloses a method of processing forensic trace or touch DNA evidence in order to differentially label cells, and then isolate them into distinct fractions which can be processed using standard downstream DNA profiling methods. A mixture of cells and/or cellular components in fluid suspension are first labeled with one or more markers which bind specifically to genetic sequences of interest, and which can be detected optically. The labeled cells/nuclei are placed into a fluidic cartridge, and are transported via fluid flow to an inspection and separation region, observed and identified according to their labels using optical microscopy, and are moved to output channels corresponding to the different labels, degree of labeling, or combination of labels, and to a different subset of possible genetic profiles. The separated cell fractions are extracted from the cartridge via their respective outputs, and can be genetically profiled via short- tandem-repeat (STR) analysis.

    PNG
    media_image1.png
    634
    347
    media_image1.png
    Greyscale

Chakrabarty et al (US 8,067,170 B2) discloses a method and apparatus of sorting objects including, providing a sample having wanted objects and unwanted objects; coating a surface of a sample holder with an antibody; placing an eluted sample on the sample holder; binding an antigen in the wanted objects with the antibody on the surface of the sample holder to sort the objects into wanted objects and unwanted objects; separating the wanted objects; and performing PCR-based STR analysis on the wanted objects. In one embodiment, holographic optical trapping is used to further sort the wanted objects. In other embodiments, the wanted objects are sperm and the antibody is a human sperm specific antibody, and the PCR is single cell PCR-based STR analysis. In still other embodiments, the binding is direct or indirect, ligands are used to bind to object-specific organomolecules, and protein A or protein G are used to bind the antibody.

    PNG
    media_image2.png
    716
    514
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884